                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                   CR-08-54-GF-BMM
                Plaintiff,
      vs.

                                                          ORDER
CHANNING EDER,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 25, 2019. (Doc. 87.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on November 25, 2019.

(Doc. 83.) The United States accused Eder of violating his conditions of supervised

release by failing to complete his 60-day inpatient substance abuse treatment

program at Connections Corrections. (Doc. 80.)
      Eder admitted to the allegation at the revocation hearing. (Doc. 83.) Judge

Johnston found that Eder’s violation warrant revocation, and recommended that

Eder be incarcerated for 6 months, with 18 months of supervised release to follow.

(Doc. 87 at 4.) Eder waived his appeal rights and his right to allocute before the

undersigned (Doc. 83.)

      The violation proves serious and warrant revocation of Eder’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 87) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Channing Eder be

incarcerated for a term of 6 months, with 18 months of supervised release to follow

with the first 60 days of supervised release in an inpatient substance abuse

treatment program.

      DATED this 26th day of November, 2019.
